        Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 1 of 43




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

DIALYSIS PATIENT CITIZENS                    )
1001 Connecticut Avenue, N.W., Suite #1230   )
Washington, D.C. 20036                       )
                                             )
DAVITA INC.                                  )
2000 16th Street                             )
Denver, CO 80202                             )
                                             )
FRESENIUS MEDICAL CARE HOLDINGS,             )
INC. d/b/a Fresenius Medical Care North      )
America                                      )
920 Winter Street                            )
Waltham, MA 02451                            )
                                             )
U.S. RENAL CARE, INC.                        )
5851 Legacy Circle, Suite #900               )
Plano, TX 75024                              )
                                             )
                            Plaintiffs,      )
              v.                             ) Civil Action No. 1:20-cv-01664-TSC
                                             )
ALEX AZAR, Secretary, United States          )
Department of Health and Human Services      )
Hubert H. Humphrey Building                  )
200 Independence Avenue, S.W.                )
Washington, D.C. 20201                       )
                                             )
UNITED STATES DEPARTMENT OF                  )
HEALTH AND HUMAN SERVICES                    )
Hubert H. Humphrey Building                  )
200 Independence Avenue, S.W.                )
Washington, D.C. 20201                       )
                                             )
SEEMA VERMA, Administrator, Centers for      )
Medicare and Medicaid Services               )
7500 Security Boulevard                      )
Baltimore, MD 21244                          )
                                             )
CENTERS FOR MEDICARE AND                     )
MEDICAID SERVICES                            )
7500 Security Boulevard                      )
Baltimore, MD 21244                          )
                                             )
                            Defendants.      )
            Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 2 of 43




                                   AMENDED COMPLAINT

       1.       Plaintiffs Dialysis Patient Citizens (“DPC”), DaVita Inc. (“DaVita”), Fresenius

Medical Care Holdings, Inc. d/b/a Fresenius Medical Care North America (“FMCNA”), and U.S.

Renal Care, Inc. (“USRC”) (collectively, “Plaintiffs”) hereby bring this action to protect the lives

of hundreds of thousands of End Stage Renal Disease (“ESRD”) patients who are being severely

and irreparably injured by a Final Rule in direct contravention of the intent of Congress and in a

manner that is legally impermissible as set forth herein. ESRD patients are among the most

vulnerable people in our society: they are disproportionately poor, members of racial minorities,

or both, and require at least three-times-per-week dialysis treatments simply to survive.

       2.       Despite Congressional intent to mandate that ESRD patients receive necessary

protections for their health needs under the Medicare managed care program called Medicare

Advantage (“MA”), on May 22, 2020, the Centers for Medicare and Medicaid Services (“CMS”)

issued a rule that permits MA insurance plans to drop outpatient dialysis facilities from their

networks, creating substantial burdens for thousands of ESRD patients.

       3.       The Final Rule largely codifies longstanding regulatory “network adequacy”

requirements designed to ensure that every Medicare Advantage plan maintains a network that

provides reasonable, prompt, and adequate patient access to key types of healthcare services.

Those requirements include “time-and-distance” standards that measure the time and distance it

takes patients to access certain specified types of healthcare facilities. Since the 2011 contract

year, CMS has published in guidance the time-and-distance requirements and the list of facilities

to which they apply. Throughout that time, outpatient dialysis has always been included on the

list, year in and year out. The Final Rule, however, drops outpatient dialysis from the list, allowing

MA plans to avoid complying with the time-and-distance standards for dialysis facilities.




                                                -2-
             Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 3 of 43




        4.       CMS’s nearly decade-long approach of providing time-and-distance protections for

dialysis facility access furthered the statutory goals and promoted public health. Indeed, given the

highly vulnerable status of ESRD patients and the life-and-death consequences of missing a

dialysis treatment, it is difficult to conceive of a class of patients or facilities more in need of time-

and-distance protections than ESRD patients or dialysis clinics. Missing even one dialysis

treatment can lead to disastrous health consequences: poor health outcomes, more hospital trips,

and a greater risk of death. And these patients typically lack the resources needed to travel long

distances for treatment. Unsurprisingly, then, ESRD patients who must travel longer distances to

dialysis clinics suffer higher rates of death and worse overall health. Numerous comments and

studies in the rulemaking record before CMS emphasized the importance of proximity to effective

dialysis treatment, including comments submitted by the Medicare Payment Advisory

Commission (MedPAC), the independent expert body that Congress established to advise on

Medicare issues. For this reason, among others, MedPAC “strongly oppose[d]” depriving ESRD

patients of time-and-distance protections.

        5.       Nevertheless, over the objections of MedPAC and others, the Final Rule eliminated

time and distance protections for ESRD patients, while preserving them for provider facility types

that serve patients whose needs are far less recurring and time-sensitive. In that way, the Final

Rule causes immediate and irreparable harm to patients who are among the most vulnerable in

society, along with their treatment providers, by reducing access to proximate and timely dialysis

treatment. Because ESRD patients must receive dialysis at least three times a week to stay alive,

and most cannot exclusively dialyze at home, having access to dialysis facilities within a

reasonable distance from home is crucial.




                                                  -3-
            Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 4 of 43




       6.       In issuing the Final Rule that is challenged here, CMS impermissibly ignored

comments and evidence presented to it and moved forward with treating ESRD patients differently

from other similarly situated individuals in a manner that is both arbitrary and capricious and

directly contrary to Congressional intent. Indeed, the Final Rule retains and codifies the time-and-

distance requirements for all of the forty other providers and facilities that were subject to those

requirements prior to the issuance of the Rule; only outpatient dialysis has been removed.

       7.       The Final Rule discriminates against ESRD patients, forecloses additional options

that Congress intended to make available in order for ESRD patients to obtain the care they need,

and seeks to alter the patterns by which ESRD patients most effectively dialyze—contrary to the

evidence provided by patient groups, medical and Medicare experts, and treatment providers

during rulemaking.

       8.       There are two categories of ESRD patients who will suffer harm as a result of the

Final Rule: (1) ESRD patients who are already enrolled in an MA plan and receive dialysis

treatment at a clinic that their insurer will likely drop from the network once the time and distance

requirements no longer apply, thereby risking the patients’ access to dialysis treatment if they stay

in the MA program; and (2) ESRD patients who for the first time have the opportunity to enroll in

an MA plan as Congress intended but who will be unable to do so because there will no longer be

MA plans that adequately cover their outpatient dialysis treatment needs. The Final Rule forces

ESRD patients to either remain insured under their original fee-for-service Medicare benefit

(sometimes referred to as “Original Medicare”), make costly changes in their insurance coverage

if already enrolled in an MA plan with inadequate access to outpatient dialysis, and/or shift to a

new modality of care that is contrary to what doctors and patients have decided together is the best




                                                -4-
            Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 5 of 43




course of care in order to continue with their life-saving dialysis treatment.

                                            PARTIES 1

       9.       Plaintiff DPC is a non-profit educational and social welfare organization operating

under section 501(c)(4) of the Internal Revenue Code. Its purpose is to improve the quality of life

of patients with kidney (renal) disease, including those with ESRD, through advocacy and

education. DPC’s membership is restricted to kidney disease patients and their family members.

DPC has approximately 28,000 total members. Approximately 48% of DPC’s members require

in-center dialysis. By removing outpatient dialysis facilities from the categories of health care

providers subject to MA time-and-distance standards—thus removing a protection designed to

ensure that ESRD patients receive care close to home—these DPC members will be directly

impacted by the Final Rule and face immediate discrimination because of it.

       10.      Plaintiff DaVita, through its DaVita Kidney Care Division, is one of the leading

providers of kidney care in the United States, delivering dialysis services to patients with chronic

kidney failure and ESRD in the home, outpatient, and acute settings. DaVita has invested heavily

to build a robust, nationwide network of outpatient dialysis clinics: As of December 31, 2018,

DaVita operated or provided administrative services at 2,664 outpatient dialysis centers in the

United States, serving approximately 202,700 patients. DaVita also provides home dialysis

services (relating to hemodialysis and peritoneal dialysis) and acute services in certain hospital



1
  Shortly after DPC filed its original complaint, Defendants’ counsel communicated to DPC’s
counsel that Defendants intended to challenge DPC’s standing to bring this suit. Although
Plaintiffs strongly believe any challenge to DPC’s standing would be meritless, the dialysis
provider plaintiffs’ joinder in this action should avoid any dispute on that issue. Dialysis provider
plaintiffs have established robust networks of outpatient dialysis clinics specifically to serve their
patients’ basic need for proximity to their places of life-sustaining dialysis treatment. By directly
impairing ESRD patients’ interests in access to dialysis clinics, the Final Rule irreparably harms
the provider plaintiffs, diminishing the value of the clinic networks they have built to serve their
patients close to their homes.


                                                -5-
           Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 6 of 43




settings. DaVita is a Delaware corporation headquartered in Denver, Colorado, which competes

with other leading providers of kidney care and dialysis services in the United States.

         11.   Plaintiff Fresenius Medical Care Holdings, Inc., d/b/a Fresenius Medical Care

North America is a health care company focused on delivering the highest quality care to people

with renal and other chronic conditions. Since its formation, FMCNA has grown into the largest

vertically integrated dialysis provider in North America. Its employees are dedicated to improving

the quality of life for people with kidney disease and kidney failure by providing superior acute,

home, and in-center care. FMCNA has invested heavily to build a robust, nationwide network of

outpatient dialysis clinics: In the United States, FMCNA owns, operates, or provides

administrative services to over 2,400 dialysis clinics serving over 200,000 patients, and it provides

home dialysis care to over 24,000 patients. FMCNA is a New York corporation headquartered in

Waltham, Massachusetts.

         12.   Plaintiff USRC is a leading dialysis provider serving approximately 26,000 patients

with ESRD through in-center and at-home hemodialysis and peritoneal dialysis from 339 locations

in 31 states and the territory of Guam. USRC is a Delaware corporation headquartered in Plano,

Texas.

         13.   Defendant U.S. Department of Health and Human Services (“HHS”) is an agency

of the United States Government, located at 200 Independence Avenue, S.W., Washington, D.C.

20546. It is the federal agency responsible for, among other things, regulating the Medicare and

Medicaid programs. See 42 U.S.C. § 1395rr.

         14.   Defendant Alex Azar is the Secretary of HHS and is named as a defendant in this

action in his official capacity as Secretary.




                                                -6-
            Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 7 of 43




          15.   Defendant CMS is an agency of the United States Government within HHS, located

at 7500 Security Boulevard, Baltimore, MD 21244. It is the agency within HHS responsible for

promulgating rules and regulations governing Medicare and Medicaid. See 42 C.F.R. § 413.1

(2014).

          16.   Defendant Seema Verma is the Administrator of CMS and is named as a defendant

in this action in her official capacity as Administrator.

                                 JURISDICTION AND VENUE

          17.   This action arises under the Administrative Procedure Act (“APA”), 5 U.S.C.

§§ 701-706. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1361, and 2201-2202.

          18.   Venue is proper in this Court under 28 U.S.C. § 1391(e), because DPC is

headquartered in this District, many of its members are residents of the District of Columbia,

Defendants also reside in this District, and a substantial part of the events or omissions giving rise

to the claims occurred in this District.

                FACTUAL ALLEGATIONS AND REGULATORY SCHEME

          A.    End Stage Renal Disease

          19.   ESRD is the final stage of chronic kidney disease, when the kidneys can no longer

filter and clean blood. The most common causes of ESRD are diabetes and high blood pressure,

although it may also be caused by a variety of other conditions, such as lupus and nephrotic

syndrome. A person suffering from ESRD will die within a short period of time if he or she does

not receive ongoing kidney dialysis or a kidney transplant. According to the United States Renal

Data System, there were more than 800,000 ESRD patients in the U.S. in 2017. 2              The total




2
    U.S. Renal Data System. 2019 Annual Data Report Reference Tables.


                                                 -7-
            Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 8 of 43




prevalence of ESRD in the United States has been rising by about 20,000 to 25,000 cases per year

since 2007 and is projected to increase by another 29% to 68% from 2015 to 2030. 3

        20.     Dialysis is a process of artificially cleaning the blood and removing excess fluid

from it, essentially simulating working kidneys. This is accomplished using specialized equipment

in a specialized hospital unit or outpatient facility, such as outpatient dialysis facilities, or at home

under the periodic care of a renal professional.

        21.     Each dialysis treatment typically lasts about four hours, must be done at least three

times per week, and involves a complex process of removing blood from the body and filtering it

through a manufactured membrane called a dialyzer, or artificial kidney, before returning the

filtered blood to the body.

        22.     There are two forms of dialysis: hemodialysis and peritoneal dialysis. In

hemodialysis, a patient’s blood is pumped out of the body into an artificial kidney machine before

being returned to the body. Hemodialysis requires the assistance of a care partner, especially if

the patient has secondary symptoms such as tremors. Hemodialysis can be done at home or in a

clinic. However, because of the requirement for a care partner, the majority of home dialysis

patients rely on peritoneal dialysis. Moreover, the vast majority of hemodialysis patients receive

dialysis in outpatient dialysis facilities, rather than at home. According to the U.S. Renal Data

System, about 90% of ESRD patients receive hemodialysis, while the other 10% receive peritoneal

dialysis.

        23.     In peritoneal dialysis, a plastic tube or catheter is surgically placed in the patient’s

abdomen so that sterile cleansing fluid can be washed in and out of the abdomen in cycles. This




3
  Keith P. McCullough, et. al., Projecting ESRD Incidence and Prevalence in the United States
through 2030, 30 J. Am. Soc. Nephrology 127 (2019), https://doi.org/10.1681/ASN.2018050531.


                                                   -8-
          Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 9 of 43




procedure uses the abdomen as a natural filter to complete the exchange. Peritoneal dialysis is not

appropriate for everyone, particularly the obese or those with prior abdominal surgeries.

Moreover, there is a risk of abdominal infection without appropriate precautions, and peritoneum

muscles may wear out and require a change in treatment type. Finally, patients must receive

training and be able to perform each step of the treatment unless a trained helper is used.

       24.     Most ESRD patients in the United States—about 90%—receive dialysis at an

outpatient clinic. 4 While the Administration has called for more patients to choose home dialysis

for their care, home dialysis is still not a viable medical option for many and, even for most home

patients, an outpatient center is a necessary part of treatment. For example, some patients might

require in-center catheterization, or they may have other health factors that prevent them from

being able to perform dialysis on themselves. Moreover, home hemodialysis and some peritoneal

dialysis patients require the aid of a care partner to help perform dialysis, and not everyone has

that support at home. Peritoneal dialysis additionally can only be administered in locations

meeting certain space and cleanliness requirements, which not every home environment meets.

Furthermore, even patients who dialyze at home must go to outpatient dialysis facilities for

training, for regular clinical visits every month, and, in the case of hemodialysis patients, when

their care partners are away. Over two-thirds of patients on home dialysis have used in-center

dialysis at some point; over half began on in-center dialysis before transitioning to home dialysis.

Therefore, all ESRD patients are required to travel to outpatient dialysis facilities.

       25.     Many ESRD patients lack the social or economic resources needed to support home

dialysis. For this reason, in part, home dialysis patients are disproportionately white and affluent,




4
 See Christopher T. Chan et al., Exploring Barriers and Potential Solutions in Home Dialysis: An
NKF-KDOQI Conference Outcomes Report, 73 Am. J. Kidney Diseases 363, 363 (2019).


                                                 -9-
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 10 of 43




while in-center dialysis patients are disproportionately black or Hispanic and more likely to live

in poorer areas. 5 These lower-income ESRD patients are more likely to face barriers to home

dialysis, such as lack of caregiver support, lack of stable housing, and lack of a home environment

that is able to store necessary supplies and equipment.

       26.     ESRD patients are some of the most vulnerable people in the country. Many are of

extremely limited means, and many are minorities. ESRD is about 3.7 times more prevalent in

African Americans than Caucasians, 1.5 times more prevalent in both Hispanics and Asian

Americans than Caucasians, and 1.4 times more prevalent in Native Americans than Caucasians.

Like other providers, most of DaVita’s patients are minorities: at least 33% are African American,

19% are Hispanic, and 4% are Asian (race/ethnicity information is not available for 10% of DaVita

patients). Similarly, more than half of USRC’s patients are minorities: at least 25% are African

American, 16% are Hispanic, and 13% are Asian or Pacific Islander (race/ethnicity information is

not available for 8% of USRC’s patients). Furthermore, adjusted for race, kidney disease is two

to three times more prevalent in low income individuals than higher income individuals. The

disease exacerbates patients’ vulnerability because dialysis is very expensive, and the length and

frequency of treatment commonly impedes continued employment.

       27.     The recurring and time-consuming nature of dialysis treatment, coupled with the

fact that timely receiving every single treatment can be a matter of life and death, make travel

times to outpatient dialysis facilities critical for all ESRD patients. That is all the more true for

those ESRD patients who do not have cars and must rely on family members and friends or public

transportation to take them to outpatient dialysis facilities. Studies (including those submitted to




5
 Jenny L. Shen, et al., Socioeconomic Factors and Racial and Ethnic Differences in the Initiation
of Home Dialysis, 2 Kidney Medicine 105 (March-April 2020).


                                               - 10 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 11 of 43




the agency in the rulemaking here) demonstrate that patients who must travel longer distances to

their dialysis clinics suffer from higher death rates and worse overall health. For example, a study

in the American Journal of Kidney Diseases found that “[l]onger travel time is associated

significantly with greater mortality risk and decreased HR-QOL [health-related quality of life].”

Based on those findings, the authors concluded that “[e]xploring opportunities to decrease travel

time should be incorporated into the dialysis clinical routine.” 6

       28.     Even a single missed appointment can be catastrophic for an ESRD patient.

Dialysis patients who miss treatments—for example, because their dialysis clinic is far away—

have worse health outcomes, more hospital trips, and higher death rates than those who do not.

Another study in the American Journal of Kidney Diseases found that “missed treatments were

positively associated with all-cause mortality, cardiovascular mortality, sudden death/cardiac

arrest, hospitalization, … higher kidney disease burden, and worse general and mental health.” 7

For that reason, researchers have concluded that “[a]ddressing systemic and patient barriers that

impede access to hemodialysis care may … reduce patient morbidity.” 8

       B.      Medicare Advantage and the Cures Act

       29.     Because dialysis is expensive, most ESRD patients could not afford this life-saving

treatment without access to insurance. Recognizing that fact, Congress has taken repeated steps

to ensure ESRD patient access to and choice in health insurance.




6
  See Louise M. Moist, et al., Travel time to dialysis as a predictor of health-related quality of life,
adherence, and mortality: The Dialysis Outcomes and Practice Patterns Study (DOPPS), 51(4)
Am. J. Kidney Diseases 641 (Apr. 2008).
7
  See Issa Al Salmi, et al., Missed Hemodialysis Treatments: International Variation, Predictors,
and Outcomes in the Dialysis Outcomes and Practice Patterns Study (DOPPS), 72(5) Am. J.
Kidney Diseases 634 (Nov. 2018).
8
  Kevin E. Chan, et al., Adherence barriers to chronic dialysis in the US, 25 J. Am. Soc’y
Nephrology 2642 (2014).


                                                 - 11 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 12 of 43




       30.     For example, in 1972, Congress amended Medicare to extend insurance to the

permanently disabled, regardless of age—and for the first time explicitly included a specific

disease, namely ESRD. See Social Security Amendments of 1972, Pub. L. No. 92-603, tit. II,

§ 299I, 86 Stat. 1463 (codified as amended at 42 U.S.C. § 426-1(a)). In doing so, Congress sought

to create “a national program of kidney disease treatment assistance” to ensure Americans would

not “die … from kidney disease who could have been saved if they had been able to afford

[dialysis].” S. Rep. No. 92-1230, at 1243-1244 (1972) (statement of Sen. Hartke). Today, ESRD

is one of only two diseases that generally makes a person eligible for all benefits available under

Medicare regardless of age. See 42 U.S.C. § 426-1(a).

       31.     Decades after Congress created a statutory entitlement giving ESRD patients the

option to enroll in Medicare, Congress created “Medicare Advantage”—also referred to as

Medicare Part C. But Congress did not initially make MA available to patients already suffering

from ESRD.

       32.     MA is an “all-in-one” alternative to Original Medicare, in which plans are offered

by private insurance companies approved by CMS. The plans must offer coverage equivalent to

Original Medicare, although they typically offer greater coverage. For example, MA plans cover

hospital and medical benefits and often also include prescription drug coverage, as well as some

services not covered by Medicare, such as vision, hearing, and dental. Many MA plans offer

integrated managed care models that have been shown to be valuable tools for patients that suffer

from multiple chronic conditions. MA plans also tend to have lower out-of-pocket costs. Unlike

Original Medicare, MA plans must establish an out-of-pocket maximum for in-network services;

currently that limit is $6,700 per year. See 42 C.F.R. § 422.100(f)(4). While some Original

Medicare beneficiaries can obtain supplemental private insurance policies (Medigap) to cover




                                              - 12 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 13 of 43




these out-of-pocket costs (when available in a State), these plans tend to be very expensive, and

may be able to charge higher premiums based on age or health status. Given the wider coverage

and lower out-of-pocket costs, MA plans are considered beneficial to many.

       33.     Although ESRD patients were generally prohibited for years from enrolling in MA

plans, see 42 U.S.C. § 1395w-21(a)(3)(B) (prior version, Dec. 12, 2016), some ESRD patients

were able to enroll under limited circumstances—e.g., when an individual develops ESRD while

already enrolled in an MA plan or when a special needs plan opted to enroll individuals with

ESRD. 42 U.S.C. § 1395w-21(a)(3)(B) (2015); 42 C.F.R. § 422.50(a)(2) (2019); see also 70 Fed.

Reg. 4588, 4717-4718 (January 28, 2005) (adding special needs plan exception). This means

certain ESRD patients were able to enroll in or maintain MA plans, but most were not.

       34.     Recognizing the benefits to ESRD patients of participating in MA, in 2016,

Congress enacted the 21st Century Cures Act (“Cures Act”), which expressly repealed the

prohibition on ESRD patient enrollment in MA plans. See § 17006, Pub. L. 114-255, 130 Stat.

1033, 1334-1336 (Dec. 13, 2016). In doing so, Congress observed the now-repealed prohibition

was “unfair” to ESRD patients. See House Ways and Means Committee Report (No. 114-751) at

3.

       35.     When passing the Cures Act, Congress recognized that “MA offers better

coordinated and integrated care, flexibility, and financial protections for beneficiaries, but ESRD

patients are the only group of beneficiaries specifically denied enrollment in MA plans.” H. Rpt.

114-751, at 2-4 (2016).

       C.      Network Adequacy and Time-and-Distance Requirements

       36.     Under the applicable regulatory regime, MA plans can choose which providers may

join their networks, subject to certain restrictions and minimum requirements imposed by CMS.




                                              - 13 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 14 of 43




For example, MA plans must attest each year that they have enough providers that are

geographically dispersed to ensure beneficiary access to care remains available “with reasonable

promptness and in a manner which assures continuity in the provision of benefits.” SSA

§ 1852(d)(1)(A), 42 U.S.C. 1395w–22 § (d)(1)(A).

       37.     In order to provide more concrete specifications for MA plans to meet these access

requirements and to obtain CMS approval for each plan, CMS implemented “network adequacy

requirements.” See 42 C.F.R. § 422.112(a)(1)(i).

       38.     A primary component of these network adequacy requirements are “time and

distance” standards, which indicate the maximum number of minutes or miles away an in-network

specialty provider or facility may be located from plan enrollees.

       39.     To meet these time-and-distance standards, MA plans must submit provider

network information to CMS for approval, showing that at least 90% of the enrollees in their

service area have access to a sufficient number of providers and facilities of certain specialty types

within the published time-and-distance standards. Medicare Advantage and Section 1876 Cost

Plan Network Adequacy Guidance (https://www.cms.gov/files/document/medicare-advantage-

and-section-1876-cost-plan-network-adequacy-guidance-pdf.pdf) (last updated Feb. 20, 2018).

       40.     Prior to the 2011 contract year, CMS evaluated network adequacy based on a

“rough benchmark” that providers should be located roughly within 30 minutes or 30 miles of plan

enrollees. 74 Fed. Reg. 54634-01, 54644-54645 (Oct. 22, 2009). But in advance of the 2011

contract year, CMS decided “this standard is not sufficiently nuanced to stand on its own, and does

not fully address [CMS’s] needs.” 75 Fed. Reg. 19678, 19692 (Apr. 15, 2010). Thus, CMS created

a system to review and approve MA plans based on published time-and-distance standards, varying




                                                - 14 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 15 of 43




by geography and region. Id. at 19691. In doing so, CMS sought to “make the standard of

community patterns of care more transparent and consistent across the country.” Id.

       41.     CMS has recognized, for example, that prior to the 2011 plan cycle, network

adequacy was assessed through a “largely manual process” that “lacked concise and standardized

definitions of an ‘appropriate’ and ‘adequate’ network.” CMS, Contract Year 2012 Medicare

Advantage Health Delivery Guidance at 1. 9 And CMS has explained that time-and-distance

protections ensure that networks “do not unduly burden beneficiaries in terms of travel time and

distance to network providers/facilities,” reflecting the reality that time-and-distance protections

are important benefits for MA enrollees. CMS, Medicare Advantage and Section 1876 Cost Plan

Network Agency Guidance at 10 (Feb. 2018) (emphasis added). 10

       42.     The purpose of quantitative protections was to remedy the network adequacy

problems that had arisen before CMS began to use a more rigorous approach. As the Government

Accountability Office (“GAO”) has explained, the changes beginning in 2011 were “designed to

be more objective and defensible.” GAO, Medicare Advantage: Actions Needed to Enhance CMS

Oversight of Provider Network Adequacy, at 9 (Aug. 2015). GAO explained that “[h]ealth care

researchers have noted that network adequacy criteria measured by provider type and geographic

designation serve to protect beneficiary access while preserving [Medicare Advantage

Organization (“MAO”)] flexibility in provider network design. Furthermore, some researchers

have pointed out that quantitative standards derived from sound research provide clarity and

certainty, and level the playing field among insurers.” Id. at 11 n. 30 (collecting studies). The



9
   https://www.cms.gov/Medicare/Medicare-Advantage/MedicareAdvantageApps/downloads/
HSDGuidanceCY2012122110.pdf.
10
     https://www.cms.gov/files/document/medicare-advantage-and-section-1876-cost-plan-
network-adequacy-guidance-pdf.


                                               - 15 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 16 of 43




approach CMS used before the 2011 contract year involved “ambiguous” criteria that “did not

allow for more objective and consistent application.” Id. at 11-12.

       43.     Since the 2011 contract year, and even before, outpatient dialysis facilities were

among the specialties subject to time-and-distance standards. CMS has since stated that the

specialties it identifies as needing to meet time-and-distance standards are those “critical to

providing services,” based in part on “the clinical needs of Medicare beneficiaries.” 85 Fed. Reg.

33796, 33853. Not all service or facility types are subject to time-and-distance standards. For

example, durable medical equipment (“DME”), home health, and transplant services were

historically subject only to a “minimum number” requirement and, as of 2018, have been subject

to no quantitative standards at all. However, each of these specialties is incomparable to outpatient

dialysis. Organ transplants are significant events that usually occur only once; home health

services occur at home where the provider travels to the patient; and DME suppliers deliver

equipment such as wheelchairs or walkers to a patient’s home.

       44.     Travel times are not a barrier to optimal patient health for these exceptions, because

the treatment itself is isolated by nature. Dialysis patients, by contrast, must return to treatment

three times per week across extended periods of time—making time-and-distance requirements an

essential consideration. Moreover, CMS has not excluded other provider and facility types from

time-and-distance standards that furnish care comparable to that of outpatient dialysis facilities.

For example, specialties that treat heart disease and cancer, which—like ESRD—require frequent

outpatient or ambulatory care, remain subject to time-and-distance standards.

       45.     As such, lengthy travel times for outpatient dialysis can be severely detrimental to

ESRD patient health and create substantial burdens for patients who must travel to dialysis three

times a week for the rest of that patient’s life, unless he or she receives a kidney transplant.




                                                - 16 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 17 of 43




       D.      President Trump’s Executive Order Regarding Home Dialysis

       46.     On July 10, 2019, the Trump Administration issued the Executive Order on

Advancing American Kidney Health with a stated purpose of promoting home dialysis for the

treatment of kidney disease.

       47.     The Executive Order stated that “current treatment options are expensive and do

not produce an acceptable quality of life.”

       48.     The Executive Order instructs the HHS Secretary to create payment incentives to

increase the use of home dialysis, asserting that “[g]reater rates of home dialysis and

transplantation will improve quality of life and care for patients who require dialysis” but provides

no instruction to loosen or eliminate time-and-distance standards under network adequacy

requirements for facilities performing dialysis outside of the home.

       49.     Also on July 10, 2019, HHS published its vision for advancing kidney health,

including a goal to have 80% of new ESRD patients in 2025 either receiving dialysis at home or

receiving a transplant. “Advancing American              Kidney Health,”      HHS,     available at

https://aspe.hhs.gov/system/files/pdf/262046/AdvancingAmericanKidneyHealth.pdf.

       50.     Underlying the “Advancing American Kidney Health” initiative driving home

dialysis is the desire to save money notwithstanding the burden it imposes on and danger it presents

to some dialysis patients. The HHS report noted that “[t]oday’s status quo in kidney care also

carries a tremendous financial cost,” with “more than one in five dollars spent [on ESRD patients]

by the traditional Medicare program.” Id. at 3.

       51.     The HHS initiative proposed providing financial incentives to dialysis facilities to

promote home dialysis but did not reference any intention to alter time-and-distance standards

under MA network adequacy requirements that benefit ESRD patients.




                                               - 17 -
           Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 18 of 43




        E.      Contract Year 2021 Medicare Advantage and Part D Final Rule

        52.     On February 18, 2020, CMS issued a proposed rule, which, among other things,

would amend the agency’s regulations in response to the Cures Act’s expansion of MA to permit

new enrollment by ESRD patients (“Proposed Rule”). 85 Fed. Reg. 9002, 9073.

        53.     CMS also sought to codify its network adequacy requirements by regulation,

including in a new provision found at 42 C.F.R. § 422.116, which listed provider types subject to

time-and-distance requirements. See 85 Fed. Reg. 9002, 9092. Outpatient dialysis facilities were

initially included in that list in the Proposed Rule—depending on the density of the county, the

Proposed Rule would have imposed a maximum travel time ranging from 20 minutes to 100

minutes, and a maximum travel distance ranging from 10 miles to 90 miles for outpatient dialysis

facilities. Id. at 9096. Indeed, the Proposed Rule stated that it was merely codifying “the list of

provider and facility specialty types that have been subject to CMS network adequacy standards

in the past.” See id. at 9093. The only question posed in the Proposed Rule was whether outpatient

dialysis facilities should be broadly defined to also include in-patient hospital dialysis. Id. at 9093.

Only later in the Proposed Rule did CMS add one sentence soliciting comment on removing

outpatient dialysis from the list of facility types that must meet time-and-distance standards. Id.

at 9099.

        54.     On March 10, 2020, in response to the Proposed Rule, DPC submitted a comment

to CMS “vigorously” opposing loosening network adequacy standards by removing outpatient

dialysis facilities from the list of specialties required to meet time-and-distance standards. DPC

explained that placing an emphasis on home dialysis at the expense of in-center dialysis fails to

satisfy network adequacy requirements and has a discriminatory impact on enrollees. DPC

emphasized that home-dialysis patients are disproportionately white and affluent, while in-center

dialysis patients are disproportionately black or Hispanic and are more likely to live in an


                                                 - 18 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 19 of 43




economically disadvantaged zip code, be unemployed, and be uninsured or on Medicaid.

Removing outpatient dialysis facilities from MA time-and-distance standards would serve only to

unnecessarily further burden those enrollees who are already impacted by social determinants of

health. DPC told CMS it is “completely unrealistic” to expect home treatment alone to suffice

when it is simply not a viable option for many patients, and that removing time-and-distance

standards for outpatient dialysis facilities lacks a nexus to patient access-to-care needs.

       55.     On April 3, 2020, the Medicare Payment Advisory Commission (“MedPAC”), an

independent, non-partisan, legislative branch agency that provides Congress with analysis and

policy advice on the Medicare program, submitted a comment to CMS in connection with the

Proposed Rule, responding, in part, to MA network adequacy. MedPAC “strongly oppose[d] the

proposals to eliminate or alter time and distance standards for dialysis facilities,” and its comment

supported and furthered points made by DPC’s own comment.

       56.     MedPAC acknowledged that network adequacy is “critical for ensuring access to

MA plan options at a level that is equal to the level of access for other Medicare beneficiaries.”

Indeed, MedPAC questioned whether CMS had even identified a specific concern or goal it was

trying to achieve by removing time-and-distance standards for outpatient dialysis, because

although ESRD patient enrollment in MA should increase in 2021 due to the elimination of the

prior restrictions on such enrollment, time-and-distance standards are based on beneficiary and

facility locations and are unaffected by the actual number of MA enrollees. In addition, even if

CMS is concerned about an MA plan’s limited ability to negotiate payment rates in a concentrated

dialysis facility market, MedPAC explained that “relaxing network adequacy requirements should

not be the remedy.”




                                                - 19 -
           Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 20 of 43




          57.    MedPAC explained that the “vast majority of all ESRD beneficiaries receive

treatment in a dialysis facility,” not at home. MedPAC explained that many patients are not

clinically suited for home dialysis or cannot conduct home dialysis for other reasons, and that

home dialysis patients often need to visit a facility before starting or while on home dialysis, such

that home dialysis could not replace in-center dialysis for all patients. For these reasons, MedPAC

rejected CMS’s suggestion that home dialysis is a substitute for in-center dialysis for all ESRD

patients. MedPAC Comments at 17.

          58.    In support, MedPAC cited studies showing that “increased travel time to a facility

increases missed treatments and is associated with worse outcomes for patients. Specifically, a

longer travel time to the dialysis facility creates a substantial burden for many patients and has

been linked to decreased adherence by patients to the dialysis prescription (i.e., more missed

treatments) and increasing mortality.” MedPAC Comments at 16. 11

          59.    MedPAC also explained that, contrary to CMS’s suggestion in the Proposed Rule,

allowing MA plans simply to attest to having an adequate network of dialysis facilities would be

insufficient because, without time-and-distance standards, plans would be able to discourage

ESRD patients from enrolling in the first place. A plan that contracts with no outpatient dialysis

facilities likely would attract no or very few ESRD enrollees, such that it could truthfully attest

that its network was adequate to meet the needs of its current enrollees while simultaneously failing

to provide an adequate network of dialysis care. MedPAC Comments at 17.

          60.    DaVita similarly submitted comments in response to the Proposed Rule, stating that

“it is difficult not to conclude that proponents are seeking the changes under the guise of improving

care, when in reality they want to dissuade enrollment among sicker ESRD patients” and



11
     See Salmi, supra n. 6, at 634–643; Moist, supra n.5, at 641–650.


                                                - 20 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 21 of 43




explaining that home dialysis often is not viable for sicker ESRD patients and those with other

health problems. DaVita Comments at 4-5. DaVita also explained that “[l]ower-income ESRD

patients” would face discrimination, because those patients often “face other barriers to home

dialysis, such as lack of caregiver support or a stable housing situation.” Id. at 4.

       61.     FMCNA reiterated these concerns in its comments opposing the Proposed Rule,

explaining that “weakening network adequacy standards will give MA plans new flexibility to

create networks that discourage enrollment of beneficiaries with ESRD, or in some cases will

create incentives for MA plans to ‘cherry-pick’ the least expensive beneficiaries with ESRD.”

FMCNA Comments at 4. “Medicare Advantage plans do not have an incentive to build a robust

network for enrollees with ESRD” because they “are among the most expensive and highest users

of care.” Id. at 5. Relaxing network adequacy requirements thus allows MA plans to “create very

limited networks” that discourage ESRD patients from enrolling. Such plans could cover the least-

expensive ESRD patients—those healthy enough to self-treat at home—but when “those

beneficiaries are no longer good candidates for home modalities,” the MA plans would no longer

be an attractive, or even viable, choice “due to lack of access to in-center options.” Id. at 6.

       62.     Additionally, USRC submitted comments in response to the proposed rule, arguing

that removing outpatient dialysis facilities from the list of facilities subject to the network

adequacy standards would violate the intent of the Cures Act, which had expressly repealed the

prohibition on ESRD patient enrollment in MA plans. USRC Comments at 5. USRC also argued

that CMS did not provide sufficient notice in the proposed rule when it offered a general request

for comments on several potential changes without providing a concrete and focused sense of the

agency’s plans. Id. at 3-5. USRC also noted that changing the time and distance requirements for

outpatient dialysis “raises a number of concerning questions related to beneficiary health,




                                                - 21 -
            Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 22 of 43




sufficiency of dialysis options, and the transportation limits of this very vulnerable population.”

Id. at 3.

        63.     Against those significant comments opposing weakening vital patient protections,

the principal comments advocating that CMS eliminate time-and-distance protections for ESRD

patients came from private insurance companies, that have long sought to exclude ESRD patients

from coverage and to shift the costs of dialysis treatment onto public insurance. In these

comments, there were no studies or data to support the notion that elimination of time-and-distance

standards for outpatient dialysis would reduce costs for ESRD patients and would have no adverse

effects on ESRD patients’ access to care or health outcomes.

        64.     On May 22, 2020, CMS published its Final Rule on the Contract Year 2021 Policy

and Technical Changes to the Medicare Advantage Program (“Final Rule”).

        65.     In the Final Rule, CMS adopted the opposite of the rule that it had proposed. While

CMS had proposed to include outpatient dialysis facilities in its list of provider types subject to

time-and-distance standards, the Final Rule removed outpatient dialysis facilities from that list.

Instead, CMS will require MA plans only to attest that they have an adequate network for

outpatient dialysis facilities, a process adopted for the evaluation of network adequacy for any

provider specialty or facility types, “even where [CMS does] not evaluate access ourselves.” 85

Fed. Reg. 33796, 33853. The Final Rule provides that this new time-and-distance regulation

excluding outpatient dialysis facilities takes effect on August 3, 2020 (meaning that it will affect

the Fall annual election period—during which new ESRD MA enrollees may enroll in MA plans

beginning on January 1, 2021) and becomes applicable on January 1, 2021 (which is the start of

the Medicare Advantage open enrollment period for those currently enrolled in MA plans).




                                               - 22 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 23 of 43




       66.     In support of the removal of outpatient dialysis facilities, CMS cited to research

suggesting cost-savings would be realized by home dialysis. Outpatient dialysis facilities were the

only provider type removed from the list of specialties required to meet time-and-distance

standards.

       67.     CMS asserted in conclusory terms that MA plan attestation and other requirements

would be sufficient to protect ESRD patients. But if that were true, there would be no need for

time-and-distance standards at all for any type of provider. These objective, quantitative measures

of network adequacy were developed precisely because of the need to improve CMS’s ability to

assess network adequacy. The existence of such standards for other provider- and facility-types,

see § 422.116(a)(1) (listing 27 provider-types), § 422.116(a)(2) (listing 13 facility-types),

demonstrates that CMS continues to understand that they have substantial value in protecting

patients above and beyond the attestation requirement—evidencing that the intent of the Rule is to

single out ESRD patients for discriminatory treatment. Given the crucial importance of time and

distance to ESRD patients, it was deeply irrational to subject the patients most in need of that

protection to a vague, difficult-to-enforce attestation requirement.

       68.     CMS also noted that commenters “pointed out that this change would be consistent

with how CMS monitors and ensures beneficiary access to durable medical equipment, home

health care, and transplant services.” 85 Fed. Reg. at 33859. CMS did not explain, however, how

outpatient dialysis is similar to durable medical equipment and transplant services, which only

need to be provided occasionally, not multiple times per week, or to home health care, which

necessarily is not provided at an outpatient facility. Id.

       69.     CMS then turned to some of the many concerns raised by commenters who, based

on data and studies, strongly opposed weakening time-and-distance protections for ESRD patients.




                                                - 23 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 24 of 43




CMS pointed to comments explaining, for example, that removal of outpatient dialysis “would

result in the discrimination of ESRD patients by MA plans,” “would conflict with the intent of the

21st Century Cures Act, which allows ESRD patients to enroll in MA plans in 2021,” would

disregard “barriers to home dialysis,” and would not “leave the treatment choice in the hands of

the patient.” 85 Fed. Reg. at 33858-33859.

       70.     CMS disregarded these concerns. CMS asserted that “we do not agree … that the

removal of outpatient dialysis facilities will result in network designs that discriminate against or

discourage ESRD beneficiaries from enrolling in MA plans.” 85 Fed. Reg. at 33858-33859. CMS

further claimed that it did not “believe that removal of outpatient dialysis as a facility type would

cause access to care concerns.” Id. These conclusory assertions—to the extent they were

supported at all—relied generally on CMS’s claim that the overriding network adequacy standard

would continue to apply; that MA plans would have to attest to satisfying that standard; and that

MA plans would have to continue to abide by antidiscrimination protections. CMS, however,

failed to acknowledge that the reason it had developed quantitative time-and-distance standards in

the first place was to ensure a consistent, reliable means of enforcing network adequacy for certain

“critical” types of medical providers or facilities, an acknowledgment that the general standard,

standing alone, was insufficient.

       71.     CMS also offered no explanation, much less a reasoned one, for why, if the general

adequacy standard and attestation were sufficient, time-and-distance standards were necessary for

the 40 other facility and providers to which CMS did and continues to apply time-and-distance

protections. CMS further failed to respond to, or even acknowledge, MedPAC’s comments,

including its explanation that attestation would provide little protection for ESRD enrollees who




                                               - 24 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 25 of 43




never enroll in an MA plan in the first place because the network is designed without sufficient

access to outpatient dialysis.

       72.     Finally, although CMS’s decision to exclude outpatient dialysis facilities from

time-and-distance protection was premised on the theory that home dialysis could substitute for

outpatient dialysis facilities, CMS did not even attempt to address the multiple evidence-based

comments in the record making clear home dialysis was not a universal substitute.

       73.     The Final Rule is unlawful, unreasonable, and contrary to the comments put forth

by multiple stakeholders who provided consistent evidence that removing time-and-distance

requirements for outpatient dialysis would discriminate against ESRD patients and discourage

them from enrolling in MA plans, in contravention of the Cures Act. CMS did not directly respond

to MedPAC’s comments.

       F.      The Effect of the Final Rule on DPC, Its Members, and Providers

       74.     DPC’s membership is composed of at least 28,000 kidney disease patients and their

family members, all who are committed to promoting access to high-quality dialysis care for

individuals with ESRD.

       75.     With a president, vice president, and board consisting of exclusively current or

former dialysis patients, DPC is committed to the safe and effective treatment of chronic kidney

disease. DPC board members have appeared on CMS technical expert panels and advisory

committees of other healthcare organizations, and DPC conducts annual research to ascertain

patients’ experiences with their care and views on health policy issues.

       76.     Both Section 1852(b)(1) of the Social Security Act (“SSA”), found at 42 U.S.C.

§ 1395w–22 (b)(1), and Section 1557 of the Patient Protection and Affordable Care Act (“ACA”),

found at 42 U.S.C.A. § 18116, prohibit discrimination, including that which discourages




                                              - 25 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 26 of 43




enrollment by certain MA eligible individuals and deters protected individuals from participating

in a health program. The Final Rule does exactly that.

       77.     The Final Rule impermissibly and irrationally discriminates against ESRD

patients—the patients for whom provider time-and-distance standards are perhaps the most

necessary. Dialysis requires at least three sessions a week, with each session lasting about four

hours. ESRD patients will die within a short period of time if they do not receive full and consistent

dialysis treatment. Some patients are able to perform dialysis at home, but many are not.

Approximately 48% of DPC’s members require in-center dialysis. Some have health conditions

that simply prohibit home dialysis. Additionally, home dialysis often requires a caregiver to

administer dialysis, as well as adequate home settings, which not all ESRD patients have. Even

home dialysis patients must visit outpatient dialysis facilities to receive training and return every

month. The Final Rule seeks to force ESRD patients to perform dialysis at home, permitting MA

plans to make access to outpatient dialysis facilities out of reach for some patients requiring in-

center dialysis, to their great detriment. The Final Rule creates hardships for those ESRD patients

who cannot perform dialysis at home and thus discourages these patients from enrolling in an MA

plan that cannot meet their needs.

       78.     CMS has elsewhere recognized the significant scientific evidence demonstrating

that home dialysis is not—and cannot—be a viable medical option for many ESRD patients. In a

proposed rule published on July 13, 2020, CMS noted that one study had identified several

“barriers to home dialysis adoption,” including “1) treatment burden for patients and care partner

fatigue; 2) technical challenges operating HD machine; 3) space, home modifications, and supplies

management; 4) patients not wanting medical equipment in the home; and 5) safety




                                                - 26 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 27 of 43




concerns.” 12 CMS explained that these factors lead to “a high dropout rate” among home dialysis

patients, with “25 percent and 35 percent at 12 and 24 months, respectively,” returning to

outpatient treatments. 13

       79.     Given ESRD patients’ great reliance on outpatient dialysis facilities, it is no surprise

that the vast majority of ESRD patients have indicated that keeping their current outpatient dialysis

facility is one of the most important factors in choosing a health insurance plan. A 2019 DPC

member survey showed that 53% of DPC members surveyed said keeping their current outpatient

dialysis facility was “Most Important” in choosing an insurance plan, while another 29% said it

was “Very Important.” These results indicate that ESRD patients, including DPC members

specifically, are not likely to enroll in an MA plan that does not include their current outpatient

dialysis facilities. The Final Rule encourages MA plans to remove outpatient dialysis facilities

from their plans—the single most important factor for many ESRD patients in choosing a plan—

thus discouraging many ESRD patients from enrolling in MA.

       80.     Many ESRD patients are already enrolled in an MA plan, including 16% of DPC’s

members. The Final Rule will lead to disruptions in reliable access to care and may force some

enrollees to leave their MA plans or MA altogether. In addition, because of the increased

inconvenience of outpatient dialysis facilities under weakened network adequacy standards, some




12
  Medicare Program; End-Stage Renal Disease Prospective Payment System, Payment for Renal
Dialysis Services Furnished to Individuals with Acute Kidney Injury, and End-Stage Renal
Disease Quality Incentive Program, 85 Fed. Reg. 42132, 42177 (proposed July 6, 2020) (quoting
Rebecca Kurnik Seshasai, et al., The Home Hemodialysis Patient Experience, 23 Hemodialysis
Int’l 139-150 (Feb. 2019)).
13
   Id. (citing Rebecca Seshasai, et al., Factors Associated With Discontinuation of Home
Hemodialysis, 67 Am. J. Kidney Dis. 629 (Apr. 2016)). See also id. at 42181 (“According to one
recent observational study, approximately 25 percent of patients who initiate home HD return to
in-center HD within the first year.”).


                                                - 27 -
            Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 28 of 43




ESRD patients enrolled in MA plans could be forced to shift to home dialysis, even though in-

center dialysis is more medically appropriate or preferable. While CMS contends that newly

designated out-of-network dialysis facilities may be made available at in-network cost sharing

when network providers are unavailable to an ESRD patient, these patients will have to undergo

substantial and time-consuming procedural hurdles to demonstrate the lack of access and obtain

the approvals necessary to visit their regular outpatient facility at in-network cost-sharing rates.

As stated previously, ESRD patients cannot afford any delay in their care, as a single missed

dialysis appointment could be a matter of life and death. These roadblocks create substantial

hardships for these patients and will discourage ESRD patients from enrolling in MA plans at all.

       81.      Furthermore, ESRD patients are some of the most vulnerable people in the country.

Many are of extremely limited means, and many are minorities. Adjusted for race, kidney disease

is two to three times more prevalent in low-income individuals than higher-income individuals.

ESRD patients are disproportionately harmed by the Final Rule’s addition of complicated

procedural requirements ESRD patients must endure to maintain the level of care required for their

survival.

       82.      DPC has diverted resources that would have gone to community outreach efforts,

grassroots advocacy campaigns, and legislative briefings, as it attempts to mitigate the harm being

caused by the Final Rule. For example, it was preparing to launch an online patient tool to compare

Medicare Advantage plans (vs. Medicare FFS), out-of-pocket expenses, benefits, drug formularies

and provider networks, which was to be developed in collaboration with Consumer Checkbook, in

order to help patients make the best decisions about their care. But that effort is now on hold.

       83.      The Rule also works to the significant detriment of dialysis service providers. CMS

designed the Rule to alter competitive conditions in the dialysis marketplace. E.g., 85 Fed. Reg.




                                               - 28 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 29 of 43




at 33856; id. at 33860. The agency’s avowed intent to do so causes a serious economic injury to

providers in conjunction with the harm caused to ESRD patients. Each dialysis provider has

invested significantly to build its robust network of clinics to serve the unique needs of ESRD

patients who require proximate access to dialysis treatment in order to stay alive. CMS’s

elimination of time-and-distance protections for ESRD patients will directly diminish the value of

those investments by permitting MA insurers to exclude the providers’ clinics from their networks.

       84.     The Final Rule will yield unequal access for patients and harm their providers,

driving down insurance-plan demand for clinics in the more costly or hard-to-service areas. The

Final Rule leaves no doubt that this policy is targeted at dialysis providers who have spent decades

building an expansive network of outpatient dialysis facilities to best serve ESRD patients across

the country. “[B]y eliminating the outpatient dialysis facility type,” CMS sought to help MA

organizations instead “contract[] with dialysis providers that offer dialysis treatment through

home-based modalities.” 85 Fed. Reg. at 33859.

       85.     The injuries to patients and providers worked by the Final Rule would be redressed

by including outpatient dialysis facilities in the list of facilities governed by time-and-distance

standards.

                                          COUNT ONE

    (For discrimination in violation of the Social Security Act § 1852(b)(1) and Patient
  Protection and Affordable Care Act § 1557, and thus not in accordance with the law, in
             violation of Administrative Procedure Act, 5 U.S.C. § 706(2)(A))

       86.     Paragraphs 1 through 85 are incorporated by reference as if set forth fully herein.

       87.     Agency actions found to be “not in accordance with law” or “arbitrary, capricious,

[or] an abuse of discretion” shall be held unlawful and set aside. 5 U.S.C. § 706(2)(A).

       88.     The Medicare Act provides robust protections for enrollees. Congress designed the

Medicare Act to ensure that enrollees would have prompt access to medical benefits on equal


                                               - 29 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 30 of 43




footing with Original Medicare and that MA plans may not discriminate against enrollees or

potential enrollees. The Medicare Act thus guarantees enrollees access to benefits at least equal

to those provided under “the original [M]edicare fee-for-service program option.” 42 U.S.C.

§ 1395w-22(a).    In addition, the statute requires that those benefits must be “available and

accessible … within the plan service area with reasonable promptness.” Id. § 1395w–22(d)(1)(A).

       89.     In addition, Congress included significant antidiscrimination protections. MA

plans are prohibited from limiting coverage based on certain “health-related factors.” Id.

§ 1395w–22(b)(1). In fact, the “Secretary shall not approve a plan of an organization if the

Secretary determines that the design of the plan and its benefits are likely to substantially

discourage enrollment by certain MA eligible individuals with the organization.” Id.

       90.     In its role of reviewing and approving MA benefits, CMS must ensure that “MA

organizations are not designing benefits to discriminate against beneficiaries, promote

discrimination, discourage enrollment or encourage disenrollment, steer subsets of Medicare

beneficiaries to particular MA plans, or inhibit access to services.” 42 C.F.R. § 422.100(f).

       91.     Furthermore, Section 1557 of the Patient Protection and Affordable Care Act

(“ACA”) provides that “an individual shall not, on the ground prohibited under title VI of the Civil

Rights Act of 1964 … or Section 504 of the Rehabilitation Act of 1973 … be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under, any health

program or activity, any part of which is receiving Federal financial assistance.” See 42 U.S.C.

§ 18116; see also 45 C.F.R. § 92.101.

       92.     In interpreting the anti-discrimination provision (§ 1557) of the ACA, HHS stated

“We believe the regulatory text, as it is currently written, conveys the intent to prohibit




                                               - 30 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 31 of 43




discriminatory deterrence from participation in a health program or activity.” 81 Fed. Reg. 31376,

31405 (May 18, 2016).

       93.     While home dialysis may be an option for some, it is not for many ESRD patients.

Some of the sickest ESRD patients and those with certain health factors must receive dialysis in

outpatient dialysis facilities. See, e.g., AKF Comments to Proposed Rule, at 3; DaVita Comments

to Proposed Rule, at 4. Others may not have adequate home settings for peritoneal dialysis or the

aid of an in-home caregiver for hemodialysis, making home dialysis difficult or impossible for

many. AKF Comments at 3.

       94.     Additionally, home dialysis patients need to visit a facility at least once a month

even when predominantly dialyzing at home. See AKF Comments at 3; see also KCC Comments

at 6. Thus, while CMS may wish to encourage home dialysis, it cannot do so at the expense of

those patients who require in-center dialysis.

       95.     Removing time-and-distance standards for outpatient dialysis facilities means that

MA plans are no longer required to ensure outpatient dialysis facilities are located near their ESRD

beneficiaries. As a result, ESRD patients will be left with three equally unattractive options:

(1) travel inordinate distances to outpatient dialysis facilities three days a week; (2) endure the

burden and time-consuming effort of seeking approval, which may be denied, to visit their regular

outpatient facility at in-network cost-sharing rates; or (3) not enroll in MA and be denied the

benefits of enrollment that Congress intended to confer to them.

       96.     By removing outpatient dialysis facilities from time-and-distance standards, the

Final Rule permits plans to remove in-network access to life-saving outpatient dialysis facilities,

making the plans less attractive to ESRD patients and discouraging them from enrolling in MA

plans, particularly because the vast majority of DPC members surveyed indicated that keeping




                                                 - 31 -
           Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 32 of 43




their current outpatient dialysis facilities is one of the most important factors in choosing an

insurance plan. In doing so, the Final Rule discriminates against the very patients Congress

intended to protect when it made MA plans—which offer greater coverage and lower out-of-pocket

costs than original Medicare—newly available to ESRD patients.

       97.      The lack of time-and-distance standards for outpatient dialysis facilities

significantly and uniquely impacts ESRD patients and their providers. The Final Rule dissuades

ESRD patients from enrolling in MA, contrary to Congress’s intent in Section 17006 of the 21st

Century Cures Act, allowing ESRD patients to choose MA plans and preventing them from

enjoying the same level of benefits and access to care that all other enrollees would be ensured to

receive.

       98.      By removing protections for ESRD patients, thereby deterring ESRD patients from

enrolling in MA, CMS unlawfully discriminates against ESRD patients.

       99.      Additionally, because ESRD patients are disproportionately racial and ethnic

minorities, the Rule unlawfully discriminates on the basis of race or disability in violation of

federal law by removing time-and-distance protections for ESRD patients.

       100.     For these and other reasons, the removal of outpatient dialysis facilities from time-

and-distance requirements in the Final Rule is not in accordance with law in violation of 5 U.S.C.

§ 706(2)(A).

                                          COUNT TWO

                           (The Final Rule is arbitrary and capricious,
             in violation of the Administrative Procedure Act, 5 U.S.C. § 706(2)(A))

       101.     Paragraphs 1 through 85 are incorporated by reference as if set forth fully herein.




                                               - 32 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 33 of 43




       102.    Agency actions found to be “arbitrary, capricious, [or] an abuse of discretion” shall

be held unlawful and set aside. 5 U.S.C. § 706(2)(A). The Final Rule fails that standard in many

respects, including, but not limited to, the ways set forth herein.

       103.    First, the Rule failed to consider important aspects of the problem. Dep't of

Homeland Sec. Regents of the Univ. of California Wolf v. Vidal, No. 18-587, 2020 WL 3271746,

at *14 (U.S. June 18, 2020); see Motor Vehicle Mfrs. Assn. of U.S., Inc. v. State Farm Mut. Auto.

Ins. Co., 463 U.S. 29, 43 (1983); Michigan v. EPA, 135 S. Ct. 2699, 2707 (2016) (“[R]easonable

regulation ordinarily requires paying attention to the advantages and disadvantages of agency

decisions.”). This includes, among other things, CMS’s total failure to consider how the Final

Rule will negatively affect ESRD patients, particularly those who cannot dialyze at home. The

Final Rule removes requirements that ensure ESRD patients have access to outpatient dialysis

facilities near where they live, thus leading to the eventual removal of certain outpatient dialysis

facilities from many MA plan networks. For ESRD patients already enrolled in an MA plan,

including DPC members, that means their current dialysis facilities may no longer be in network.

And for others, also including DPC members, it means ESRD patients who otherwise want to join

an MA plan may be dissuaded from doing so if their regular outpatient dialysis facility is no longer

available in network and requires greater beneficiary cost-sharing. While the Final Rule claims in-

network cost sharing may be available to offset this loss, this places the onus on patients to obtain

approval and endure procedural delays. A single missed dialysis appointment can be catastrophic

for an ESRD patient. Placing onerous procedural hurdles in their path can have serious health

repercussions. Moreover, DPC survey results indicate that keeping their current outpatient dialysis

facility is one of the most important factors for DPC members in choosing an insurance plan,




                                                - 33 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 34 of 43




meaning that any actual, perceived, or potential disruption of access to their current outpatient

dialysis facility will discourage many from enrolling in MA.

       104.    Second, the explanation provided for the elimination of outpatient dialysis from

time-and-distance standards in the Final Rule runs counter to the evidence before the agency. See

Dep’t of Homeland Sec. Regents, at *15; State Farm Mut. Auto. Ins. Co., 463 U.S. at 43; see also

Mayor & City Council of Baltimore v. Azar, No. CV RDB-19-1103, 2020 WL 758145, at *9 (D.

Md. Feb. 14, 2020). CMS failed to adequately consider concerns raised in comments submitted

to CMS by ESRD patients—the very people whose interests the Final Rule claims to be protecting.

See Nat. Res. Def. Council v. U.S. Dep’t of Energy, 362 F. Supp. 3d 126, 148 (S.D.N.Y. 2019)

(finding agency assertions are contrary to the record before it where “the entities whose interests

DOE claimed to be protecting stated that a stay was not in their interests”).

       105.    CMS also failed to adequately consider concerns raised by MedPAC. Under the

APA, “‘an agency’s failure to consider and address during rulemaking ‘an important aspect of the

problem’ renders its decision arbitrary and capricious.” United Parcel Serv., Inc. v. Postal

Regulatory Comm’n, 2020 WL 1856495 (D.C. Cir. Apr. 14, 2020). That duty of reasoned

decision-making ordinarily requires an agency to “provide a reasoned response to … ‘relevant and

significant public comment[ ].’” Cape Cod Hosp. v. Sebelius, 630 F.3d 203, 211 (D.C. Cir. 2011).

That obligation is heightened when the comments come from an independent expert agency

established by Congress—with regard to such comments, the reviewing agency must provide a

“good faith, reasoned analysis in response.” Silva v. Lynn, 482 F.2d 1282, 1285 (1st Cir. 1973).

Here, CMS disregarded this obligation in failing to address the comments of MedPAC at all with

respect to network adequacy for dialysis. See Dep’t of Homeland Sec. Regents, at *14-15.




                                               - 34 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 35 of 43




       106.    Third, CMS failed to identify and explain any problem with existing standards that

the significant regulatory change was designed to address. The APA presupposes that the agency

has identified a “problem” in need of a remedy, State Farm, 463 U.S. at 43; it follows that a

regulation cannot be “a solution in search of a problem,” New York v. U.S. Dep’t of Health &

Human Servs., 414 F. Supp. 3d 475, 546 (S.D.N.Y. 2019). Here, CMS identified no evidence in

the record justifying its precipitous abandonment of time-and-distance protections for ESRD

patients. MedPAC made this point directly to CMS, but CMS still failed to identify a problem.

       107.    CMS did claim that it acted to give MA plans the option to “contract[] with dialysis

providers that offer dialysis treatment through home-based modalities.” CMS’s stated objective

was thus to ensure that “all dialysis treatments … be treated equally.” The error in that reasoning

is CMS’s unexplained assumption that home-based and outpatient dialysis treatment are

substitutes in their ability to meet the needs of ESRD patients. Home-based and outpatient dialysis

are not substitutes, and CMS’s decision to peg network adequacy to home dialysis is fundamentally

irrational and will be profoundly detrimental to patients. CMS’s unadorned assumption that home

dialysis would ensure an adequate network for many ESRD patients was not only unexplained, it

ran counter to the record before the agency.

       108.    The agency could have taken other steps to promote the development of home

dialysis, if that was the agency’s objective. CMS’s failure to explain why it rejected that and other

obvious alternatives to weakening patient protections was independently arbitrary and capricious.

See Shieldalloy Metallurgical Corp. v. NRC, 624 F.3d 489, 493 (D.C. Cir. 2010) (“agencies must

evaluate … ‘significant and viable’ alternatives’”).

       109.    Rather than grappling with these concerns, CMS asserted in conclusory terms that

MA plan attestation and other requirements would be sufficient to protect ESRD patients. But if




                                               - 35 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 36 of 43




that were true, there would be no need for time-and-distance standards at all. These objective,

quantitative measures of network adequacy were developed precisely because of the need to

improve CMS’s ability to assess network adequacy. It was irrational to relegate dialysis patients—

the patients most in need of the protection of time-and-distance standards—to the “protection” of

a vague, difficult-to-enforce attestation requirement.

       110.    In advocating that CMS weaken time-and-distance protections for ESRD patients,

some commenters pointed to similar regulatory treatment for durable medical equipment, home

health services, and transplant services. But that tortured analogy demonstrates the illogic behind

CMS’s decision. Outpatient dialysis bears little resemblance to those services. As one commenter

explained, “[h]ome health agencies deliver care in the beneficiary’s place of residence, regardless

of where the home health agency is quartered. Similarly, durable medical equipment is typically

delivered to the beneficiary’s home by a local vendor or available through a nearby pharmacy,

regardless of where the durable medical equipment provider is located. Transplant is delivered in

hospital transplant centers specifically approved to provide transplant.” NKCA Comments at 5.

In other words, there is little reason to think that the time and distance between patients and

providers of durable medical equipment, home health care, or transplant would affect patient

outcomes. The same is not true for ESRD patients, who need access to dialysis clinics in order to

survive, as the record demonstrated. CMS failed to grapple with the adverse health consequences

the Final Rule will have on vulnerable ESRD patients.

       111.    Fourth, CMS violated principles of reasoned decision-making in issuing the Final

Rule because it failed to acknowledge, much less justify, its departure from prior guidance and

precedent. See FCC v. Fox Television Stations, 556 U.S. 502, 515 (2009). CMS violated those

principles here by abruptly departing from its longstanding practice of including outpatient dialysis




                                               - 36 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 37 of 43




facilities in its list of specialties that must meet time-and-distance standards that determine an MA

plan’s network adequacy. In reversing this longstanding practice without acknowledging the

hardship it will place on ESRD patients, HHS fails to display any “awareness” that it was

“changing [its] position” from its longstanding guidance, requiring vacatur of the Final Rule. Fox

Television Stations, 556 U.S. at 515.

       112.    Fifth, CMS’s decision was also arbitrary and capricious because it “relied on factors

which Congress has not intended it to consider,” State Farm, 463 U.S. at 43, including changing

patient treatment patterns and altering competition. Consideration of those factors strayed beyond

the bounds of congressional intent under the MA program. E.g., Gresham v. Azar, 950 F.3d 93,

102 (D.C. Cir. 2020).

       113.    Finally, CMS unreasonably deviated from the approach it takes to network

adequacy in all other contexts, and CMS’s failure to address or even acknowledge this internal

inconsistency renders the rule arbitrary and capricious, in violation of 5 U.S.C. § 706(2)(A).

       114.    Agency action is arbitrary and capricious when the agency’s “reasoning” is

“internally inconsistent.” ANR Storage Co. v. Fed. Energy Regulatory Comm’n, 904 F.3d 1020,

1024 (D.C. Cir. 2018); accord Sierra Club v. EPA, 884 F.3d 1185, 1195-1196 (D.C. Cir. 2018).

Indeed, “an unacknowledged and unexplained inconsistency is the hallmark of arbitrary and

capricious decision-making.” Bauer v. DeVos, 325 F. Supp. 3d 74, 109 (D.D.C. 2018); see also

Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016).

       115.    CMS’s decision to exclude outpatient dialysis facilities from time-and-distance

protection suffers from precisely this sort of internal incoherence. As reflected in the preamble to

the Rule and embodied in regulation, the agency’s governing approach for assessing network

adequacy is tied to existing patterns of health care treatment. In particular, CMS’s regulations




                                               - 37 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 38 of 43




define adequacy based on the “prevailing patterns of community health care delivery,” including

the existing “number and distribution of health care providers contracting with other health plans

(both commercial and Medicare) operating in the service area of the plan.”                42 C.F.R.

§ 422.112(a)(10). This standard, in CMS’s own words, is meant to “ensure[] that MA enrollees

have similar reasonable access to providers and facilities as beneficiaries in FFS Medicare.” 85

Fed. Reg. at 33859. CMS’s approach to time-and-distance protections reflects this emphasis on

how patients currently obtain treatment. Time-and-distance standards, CMS explained, are “based

on a review of Medicare FFS utilization patterns, utilization of provider/facility specialty types in

Medicare FFS, specialties in other managed care programs, and the clinical needs of Medicare

beneficiaries.” Id. at 33858 (emphasis added).

       116.    In excluding outpatient dialysis facilities from time-and-distance protections,

however, CMS grounded its decision in a completely different—and inconsistent—view of

network adequacy. Far from seeking to support existing patterns of treatment, CMS explained that

it aimed to “change” how patients receive treatment, from dialyzing at outpatient facilities to home

dialysis. 85 Fed. Reg at 33860. Whether network adequacy could be interpreted as a vehicle to

transform how patients obtain care, that is not how the agency has defined adequacy in its own

regulations—and it is not how it explained network adequacy in issuing the Rule itself.

       117.    Nor did CMS offer any reasoned explanation for why outpatient dialysis would be

the single type of facility not measured according to existing treatment patterns. Specialties that

treat heart disease and cancer, which like ESRD require frequent outpatient and ambulatory care,

are included on the list that is subject to time-and-distance standards. CMS has failed to explain

why it would exclude outpatient dialysis from the list but not these other types of comparable care.




                                               - 38 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 39 of 43




See Transactive Corp., 91 F.3d 232, 237 (D.C. Cir. 1996) (finding that “agency action is arbitrary

when the agency offered insufficient reasons for treating similar situations differently”).

       118.    For these and other reasons, the removal of outpatient dialysis facilities from time-

and-distance standards in the Final Rule is arbitrary and capricious, in violation of 5 U.S.C.

§ 706(2)(A).

                                         COUNT THREE

(Administrative Procedure Act, 5 U.S.C. §§ 553, 706, Medicare Act, 42 U.S.C. § 1395hh(b))

       119.    Paragraphs 1 through 85 are incorporated by reference as if set forth fully herein.

       120.    The Final Rule was promulgated without adequate notice and comment and does

not qualify for any of the limited exceptions to the notice-and-comment requirement in either

5 U.S.C. § 553(b) or 42 U.S.C. § 1395hh(b). It therefore violates both the Medicare Act and the

APA.

       121.    The APA, 5 U.S.C. § 553, requires that administrative agencies promulgate

legislative rules after following a notice-and-comment process. The Medicare Act, 42 U.S.C.

§ 1395hh(b)(1), contains an explicit notice-and-comment requirement applicable to regulations

implementing the Medicare Act. Under this provision, “before issuing in final form any regulation

under subsection (a), the Secretary shall provide for notice of the proposed regulation in the Federal

Register and a period of not less than 60 days for public comment thereon.” Here, CMS proposed

to make no change to its existing requirement that applied the network adequacy standards to

outpatient dialysis facilities, but ultimately adopted the opposite of that proposal, exempting

outpatient dialysis facilities from that requirement. Removing outpatient dialysis facilities from

time-and-distance standards was not incorporated in the Proposed Rule; there was no draft

language regarding the change or any details surrounding potential removal of time-and-distance




                                                - 39 -
         Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 40 of 43




standards. By ultimately adopting a rule that it had never proposed, the agency has violated Section

1395hh(b)(1) of the Medicare Act.

       122.    The Final Rule, which incorporated the removal of time-and-distance standards for

outpatient dialysis facilities, was not a “logical outgrowth” of the proposed rule. See Envtl.

Integrity Project v. E.P.A., 425 F.3d 992, 996 (D.C. Cir. 2005); see also Allina Health Servs. v.

Sebelius, 746 F.3d 1102, 1108 (D.C. Cir. 2014) (finding that final rule governing treatment of MA

days in the Medicare disproportionate share hospital calculation was not a logical outgrowth of

proposed rule where agency had “adopted an interpretation precisely opposite to the one it had

proposed codifying”).

       123.    The agency therefore did not provide adequate notice and, as such, violated the

notice-and-comment procedures under the APA and Medicare Act.

                                     PRAYER FOR RELIEF

       124.    WHEREFORE, Plaintiffs pray that the Court grant the following relief:

               a.       Declare that the Final Rule, to the extent that it excludes outpatient dialysis

                        facilities from time-and-distance requirements, violates the Administrative

                        Procedure Act because it is contrary to the anti-discrimination provisions of

                        the Affordable Care Act and Social Security Act;

               b.       Declare that the Final Rule, to the extent that it excludes outpatient dialysis

                        facilities from time-and-distance requirements, is arbitrary and capricious

                        under the Administrative Procedure Act;

               c.       Declare that the Final Rule violates the Administrative Procedure Act and

                        the Medicare Act because it was unlawfully promulgated without notice

                        and comment;




                                                - 40 -
 Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 41 of 43




       d.     Vacate the Rule, insofar as it excludes outpatient dialysis facilities from

              time-and-distance protections for ESRD patients;

       e.     Enjoin Defendants from administering or enforcing the Final Rule, to the

              extent that it excludes outpatient dialysis facilities from time-and-distance

              requirements;

       f.     Award Plaintiffs their costs and reasonable attorney’s fees in connection

              with this action, pursuant to 28 U.S.C. § 2412 and other applicable

              authority; and

       g.     Grant such other relief as the Court deems necessary, just, and proper.

Dated: July 13, 2020                           Respectfully submitted,

                                               By: /s/ Lynn E. Calkins
                                               Lynn E. Calkins, Bar # 445854
                                               Cynthia A. Gierhart, Bar #1027690
                                               HOLLAND & KNIGHT LLP
                                               800 17th Street, N.W., Suite 1100
                                               Washington, D.C. 20006
                                               Telephone: (202) 457-7041
                                               Email: lynn.calkins@hklaw.com
                                               Email: cynthia.gierhart@hklaw.com

                                               Jay Angoff, Bar # 248641
                                               MEHRI & SKALET, PLLC
                                               1250 Connecticut Avenue, N.W., Suite 300
                                               Washington, D.C. 20036
                                               Telephone: (202) 822-5100
                                               Email: jay.angoff@findjustice.com

                                               Counsel for Dialysis Patient Citizens




                                      - 41 -
Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 42 of 43




                                     By: /s/ Kelly P. Dunbar
                                     Kelly P. Dunbar, Bar # 500038
                                     Ari Holtzblatt, Bar # 1009913
                                     WILMER CUTLER PICKERING HALE
                                       AND DORR LLP
                                     1875 Pennsylvania Avenue, N.W.
                                     Washington, D.C. 20006
                                     Telephone: (202) 663-6000
                                     Email: Kelly.Dunbar@wilmerhale.com

                                     Counsel for DaVita Inc.



                                     By: /s/ Kelsi Brown Corkran
                                     Kelsi Brown Corkran, Bar # 501157
                                     Orrick Herrington & Sutcliffe LLP
                                     1152 15th Street N.W.
                                     Washington, D.C. 20005
                                     Telephone: (202) 339-8497
                                     Email: kcorkran@orrick.com

                                     Counsel for Fresenius Medical Care
                                     Holdings, Inc. d/b/a Fresenius Medical Care
                                     North America



                                     By: /s/ Stephanie A. Webster
                                     Stephanie A. Webster, Bar # 479524
                                     J. Harold Richards, Bar # 469524
                                     ROPES & GRAY LLP
                                     2099 Pennsylvania Avenue, N.W.
                                     Washington, D.C. 20006
                                     Telephone: (202) 508-4859
                                     Email: Stephanie.Webster@ropesgray.com

                                     Counsel for U.S. Renal Care, Inc.




                            - 42 -
        Case 1:20-cv-01664-TSC Document 6 Filed 07/13/20 Page 43 of 43




                                CERTIFICATE OF SERVICE

       I hereby certify that, on this 13th day of July, 2020, I served a true and correct copy of the

foregoing Amended Complaint by ECF on the following:

       Johnny H. Walker
       Assistant United States Attorney
       555 4th Street, N.W.
       Washington, D.C. 20530
       Telephone: 202 252 2575
       Email: johnny.walker@usdoj.gov

       Counsel for all Defendants


Dated: July 13, 2020                          /s/ Lynn E. Calkins
                                              Lynn E. Calkins
